Chief Justice Paynter’s
dissenting opinion:
As a matter of fact, Thomas did not participate in the fraud of Parker. Neither does the court find that he did, or base its opinion upon that idea, but it erroneously assumes that he occupied the same position in the transaction that Parker did, who practiced the fraud upon Sweet. The court decides the case as if it were an action by Parker to enforce the executory contract against Sweet. Sweet sold the farm to Parker or Sewell, and executed a paper in the nature of a title bond for same, in which there was a covenant that he would make a deed of general warranty. Parker proposed to sell the land to Thomas, but he would not buy it until he had seen Sweet; and upon assurance by him that the matter was all right, he bought it. Thomas and Parker agreed upon the price, and Parker executed and delivered to Thomas a title *486bond for the farm, in which he agreed to make him a deed with covenants of general warranty. Sweet was not required to surrender the possession of the farm until the following October. Neither would he have been compelled to make a deed for it until Parker had made or procured him a satisfactory deed for the Missouri land. Parker did! this, and had a deed made to Sweet for it, which was satisfactory to him. Then, in compliance with his contract with Parker, he executed and delivered to Thomas a deed to the farm in question, which he accepted in compliance with the terms of the title bond which Parker had delivered to him. So Sweet had accepted as satisfactory the deed for the Missouri land, and, in effect, declared to 'Thomas, by the tender to him of the deed to the farm, that Parker had complied fully with the contract which they had with reference to the land. It was, in effeet, a declaration to Thomas that Parker had the right to sell him the land, and that, in compliance with that right, he tendered Thomas a deed for it. In doing so, he procured Thomas to release Parker on the covenants of the title bond to him by inducing him to accept the deed which he tendered him. There is no principle of law or equity cited by the court, or can, in my opinion, be cited which gives Sweet the right in the action against him to recover possession of the land to defeat it, by showing that Parker practiced a fraud upon him. This could only be done by showing that Thomas participated in the fraud, which was done. The mere fact that Thomas may have known the terms of the contract between Parker and Sweet does not impute to him knowledge that it had been procured by fraud. Its terms do not import that it was obtained by fraud. So the mere fact that Thomas was acquainted with the terms of the contract does not even tend to show that he had knowledge that it *487was obtained by fraud. There was a consideration to uphold the deed which Sweet made Thomas. That was the obligation of Parker to see that Thomas was made a deed of general warranty for the land. If the title failed, he had to look to the covenants in Sweet’s deed to him for redress. The effort of Sweet in this action is to rescind an executed contract. As Thomas neither participated in the fraud, nor had notice of it when he accepted the deed, it should be canceled. I Bigelow, Frauds, p. 258, says: “A person who voluntarily executes a deed, though induced to do so by fraud, can avoid it only against the party who exercised the unlawful influence, or against one who took title under the deed with participation in or notice of the fraud1.” Kerr, Fraud & M., 339, says: “If the person by whose fraudulent misrepresentation a transaction has been induced is not him. self a party to the transaction, the transaction stands good, and can not be repudiated, If the other party to the transaction has not been party or privy to the fraud. The party defrauded must seek redress in an action in the' case at law for damages against the party of whose fraud he complains. If, for. instance, a man has been induced by the false representations of a third party to deal with! another, he can not have the transaction rescinded, if the other party to the transaction has not been party or privy to the false representation.” Lawson, Cont., section 236, says: “The representation must have been made by .the other party to the contract, or by his agent, oir with his connivance, for a contract is not .affected by the fraud of a third person in which the other party was not implicated. There is no case in which a fraud intended by one man ‘shall overturn a fair and Iona fide contract between two others.” In Fightmaster v. Levi (13 R., 412) (17 S. W., 195), it ap*488peared that through the fraud of the husband the wife was induced to convey her property to Levi. The court refused to set aside the deed, saying: “In the absence of some fraud practiced by Levi, he should not be held responsible for what the husband did in the premises.” In the case of Lee v. Vaughn, 1 Bibb, 235, the facts were such to make the rule announced applicable to this case; the court saying; “That Gullian practiced a fraud on the appellant seems to be most abundantly proven; but, Vaughn, not having been proven to have participated in it, he can not be affected by it.” Morrison v. Clay, Hardin, 421, announces a rule in accord with the authorities from which we have quoted. Additional reasons might be given for reaching the conclusion that I have in this case, but- time forbids further elaboration. It is evident that Parker practiced a- gross fraud upon Sweet, but I do not think it is right to take Thomas’ property to compensate him for the loss he sustained by reason of the fraud of' Parker. I dissent from the opinion of the court.
Judges Guffy and White concur in this dissent.